UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10- Q/A (Mark One) [ x ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended May 31, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 000-53008 THERABIOGEN, INC. (Exact name of registrant as specified in its charter) NEVADA 98-0559606 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 1365 N. Courtenay Parkway, Suite A Merritt Island, FL (Address of principal executive offices) (Zip Code) 321-735-0265 Registrant's telephone number, including area code Securities registered pursuant to Section 12(b) of the Act: NONE. Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 Par Value Per Share. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [x]Yes []No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (s. 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [x]Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ x ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). []Yes[x]No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: As of July 10, 2010, we had 34,986,000 shares of common stock outstanding. INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Balance Sheets – As of May 31, 2010 (Unaudited) and February 28, 2010 (Audited) 1 Statements of Operations for the three months ended May 31, 2010 and 2009, and for the period from inception to May 31, 2010 (Unaudited) 2 Statements of Cash Flows for the three months ended May 31, 2010 and 2009, and for the period from inception to May 31, 2010 (Unaudited) 3 Notes to the Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II. OTHER INFORMATION Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits 19 i PART I. ITEM 1. FINANCIAL INFORMATION THERABIOGEN, INC. (A Development Stage Company) BALANCE SHEETS ASSETS May 31, 2010 February 28, 2010 CURRENT ASSETS (unaudited) Cash and cash equivalents $ $ Deposits - Employee advances - Interest receivable - related party Inventory Note receivable - related party Total Current Assets OTHER ASSETS License, net of amortization of $185,195 and $161,993 Mineral rights Goodwill Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued interest Accrued interest - related parties Payroll taxes payable Notes payable - current portion, net of discount of 16,807 - Notes payable-related parties - current portion Total Current Liabilities LONG-TERM LIABILITIES Notes payable Notes payable-related parties Total Long-Term Liabilities Total Liabilities STOCKHOLDERS' EQUITY Common stock, $0.001 par value. 150,000,000 shares authorized, 34,586,000 and 32,927,500 shares issued and outstanding at May 31, 2010 and February 28, 2010 Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to financial statements. 1 THERABIOGEN, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (UNAUDITED) Quarter ended May 31, 2010 Quarter ended May 31, 2009 Inception to Date REVENUE Interest income $ $
